Citation Nr: 0939809	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1960 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

This appeal was previously before the Board in December 2007 
and was remanded for additional development and to ensure due 
process.  The case has been returned to the Board for further 
appellate consideration.

The Veteran testified at a videoconference hearing in 
November 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is contained in the record.


FINDING OF FACT

Bilateral hearing loss was initially documented many years 
after service, and the preponderance of the evidence 
indicates that the disability is not related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may such be presumed.  38 C.F.R. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in June 2005, January 2008 and September 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.
The January and September 2008 letters also advised the 
Veteran regarding disability ratings and effective dates.  
The claim was last adjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran to include the Veteran's service treatment records, 
post-service treatment records, hearing transcript and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence, including medical articles as well as statements 
and testimony, in support of his claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 be demonstrated during service, although a hearing 
loss disability by such standards must be currently present, 
and service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  The evidence reflects 
that the Veteran currently suffers from a hearing loss 
disability.

The Veteran's service treatment records are negative for 
complaints or diagnoses of hearing loss. A VA general medical 
examination in February 1975 indicated that no hearing loss 
was noted.  There is no medical evidence in the claims file 
which reflects findings of hearing loss, let alone to a 
compensable level, within the year following discharge from 
service.  Therefore the Veteran's claim is not subject to 
presumptive service connection through C.F.R. § 3.309(e) 
(2009).

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Although the Veteran stated that he did not receive a 
discharge examination, his service treatment records include 
both his enlistment and discharge examinations.  The 
enlistment examination, from October 1960, did not include 
audiometric findings, but indicated that whispered test was 
normal.  The Veteran's discharge examination from December 
1963 included audiometric findings, and the evaluation of the 
ears, which included consideration of the audiological 
evaluation, were described as normal.

In February 1975 the Veteran was given a VA medical 
examination in conjunction with his claim for service 
connection for a right hand injury.  During the examination 
it was noted that the Veteran's ears, to include his ear 
canals and eardrums, were normal, and it was also noted that 
the Veteran did not have hearing loss at that time.

In April 1998 the Veteran was afforded a VA PTSD examination 
where it was noted that after service the Veteran worked in 
several factories and then for a trucking company for 20 
years.  On physical examination the examiner noted that the 
Veteran suffered from hearing deficits, and that he had a 
hearing aid in his right ear.  

During a May 1999 VA audiology clinic visit, the Veteran 
explained that had worn a privately purchased right hearing 
aid for the past 12 years.  The Veteran stated that he was 
diagnosed with sensorineural hearing loss at age 35, and that 
his family history was significant because his mother, 
brother and sister all suffered from hearing loss.  At the 
time the Veteran reported no other significant otological 
history and denied military or occupational noise exposure.  
The Veteran was noted to have relatively flat, moderate to 
severe sensorineural hearing loss in his right ear and 
moderate sloping to severe sensorineural hearing loss in his 
left ear.

The Veteran filed a claim for service connection for hearing 
loss in May 2005, where he noted that he sought treatment for 
his hearing loss from a private physician, Dr. M., when he 
was in his 30s, but that Dr. M. had since retired and his 
records were unavailable.  The Veteran also contended that 
his hearing loss began in service when he worked on the 
flight deck of the aircraft carrier U.S.S. Constellation.  

The RO supplied the Veteran with an authorization and consent 
to release information form so that the RO could attempt to 
get records from Dr. M.  On the form the Veteran wrote that 
he first noticed his hearing loss in his late 20s, and went 
to see Dr. M., but that Dr. M. had retired a long time ago.  
The Veteran stated that he did not believe there were any 
records as the records would be 30 years old.  The Veteran 
did not supply a first name for Dr. M. or an address so that 
records could be requested.

In May 2006 the RO requested a VA opinion as to the 
likelihood that the Veteran's hearing loss was due to his 
military service.  The examiner thoroughly reviewed the 
Veteran's claims file, and noted that in October 1960 the 
Veteran showed results on the whispered voice test that were 
within normal limits, that the December 1963 discharge 
examination showed hearing sensitivity that was within normal 
limits in both ears from 500 Hertz to 6000 Hertz, with the 
exception of there being a 40 decibel threshold at 6000 Hertz 
in the right ear.  The examiner also noted that the Veteran 
first received a hearing aid, by subjective report, in 1987, 
which would have been 24 years after separation from the 
service.  The examiner found a VA treatment note from March 
2005 that was significant because the Veteran had denied a 
history of noise exposure and had reported a positive family 
history of hearing impairment.  The examiner opined that 
because the Veteran's hearing sensitivity was essentially 
within normal limits at the time of separation, that there 
were no reports of hearing loss or signs of auditory 
pathology during the Veteran's service time, that his hearing 
loss was not noted until 1987 at the earliest, and that the 
Veteran has reported a family history of hearing loss, then 
it is less likely than not that the Veteran's hearing loss is 
related to military service.  The examiner then noted that in 
the Veteran's May 2005 statement in support of his claim that 
he felt his hearing loss started in service because he was 
exposed to noise from flying jets with no hearing protection, 
but that prior to that statement, the Veteran denied being 
around significant noise exposure.

In his November 2006 testimony, the Veteran noted that he was 
around jets taking off and landing 40 feet above him on the 
flight deck throughout his service on board the U.S.S. 
Constellation.  He also reported that he was discharged from 
service at 21-years old and that he first received hearing 
aids at around age 30.  The Veteran denied having ever had a 
medical professional tell him that his hearing loss was due 
to noise exposure or his military service.  The Veteran 
denied that his work after service subjected him to 
significant noise exposure.  As noted above, the Veteran also 
denied having his hearing checked upon discharge from 
service, denied ever having stated that his brothers, 
sisters, or son wear hearing aids, and denied that any of his 
family members had hearing loss except his mother, who he 
reported having hearing loss in her 60s from old age. 

In March 2008 the Veteran supplied a statement, again noting 
the proximity of the landing planes and that he did not wear 
hearing protection while in the service, and also clarifying 
his prior testimony regarding if a physician had ever 
commented on the etiology of his hearing loss by stating that 
none of his physicians had ever known that he had noise 
exposure from landing jets, and so therefore would not have 
known to make that association.

While the Veteran stated in his May 2005 statement in support 
of his claim that his hearing loss started in service, 
numerous other statements in the claims file including those 
made during VA medical evaluations and during sworn testimony 
at his videoconference hearing, the Veteran indicated that 
his hearing loss began in his 30s, at least 10 years after 
his discharge from service.  In addition, the Veteran has 
reported that he did not obtain a hearing aid until 1987, 
more than 20 years after service.  Thus, the Board finds the 
evidence indicating that his hearing loss began at least 10 
or more years after service to be more probative than 
contentions that hearing loss began in service.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider conflicting statements of the veteran in weighing 
credibility).  Additionally, though the Veteran denied a 
family history of hearing loss at his videoconference 
hearing, his statements to medical professionals in the 
course of medical care and prior to the filing of his claim, 
are found to be more probative.  Id.; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

Moreover, while the Veteran has stated that his hearing loss 
is due to his military service, the Veteran, as a layperson, 
is not qualified to render an opinion as to medical diagnoses 
or causation of hearing loss, as such requires medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The most probative evidence is the opinion of the VA 
examiner, who reviewed all of the evidence of record, 
considered the in-service and post-service audiological 
findings as well as the Veteran's statements in rendering his 
opinion that the current hearing loss is less likely than not 
related to service.  

Thus, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss, and the claim must be 
denied. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


